Burke, J.
(concurring). This case has received the most careful *55consideration by every member of tbe court, and my associates have covered the different legal phases so fully that I can add little to what they have written. It has been generally conceded that the amendment in question was not intended to be self-executing. The main controversy has been upon the right of this court to make a declaration to that effect at this time. The argument that appeals to me is this: If there is no law authorizing an election at this time, is it not the duty of this court to make the announcement at once and thus save the costs of the campaign, rather than wait until the election is over and then notify the persons interested that their labors have been in vain? Why should New Rockford be put to the expense of the canvass of the state, if this court knows now that there is no possible chance of a legal election ? I concur in the main opinion.